Filed Pursuant to Rule 424(b)(3) Registration No. 333-173142 PROSPECTUS SUPPLEMENT NO. 1 TO PROSPECTUS DATED APRIL 5, 2011 GUARDIAN 8 HOLDINGS 13,401,144 Shares of Common Stock (par value $0.001 per share) This Prospectus Supplement relates to the resale of up to 13,401,144 shares of Common Stock, par value $0.001 per share, of Guardian 8 Holdings (“G8”).These shares may be offered or sold by the selling stockholders identified on page 22of the Prospectus dated April 5, 2011 (the “Base Prospectus”) in the manner provided in the Base Prospectus.See “Plan of Distribution” in the Base Prospectus.G8 will not receive any proceeds from such transactions. See “Risk Factors” on page 3 of the Base Prospectus for certain considerations relevant to an investment in the Common Stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT OR THE PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus dated April 5, 2011 (collectively, the “Prospectus”).G8 has agreed to indemnify the selling stockholders against certain liabilities, including liabilities under the Securities Act of 1933, as amended.Capitalized terms used in this Prospectus Supplement and not otherwise defined have the same meanings as in the Prospectus. The date of this Prospectus Supplement is August 16, 2011. RECENT DEVELOPMENTS Recent Development: On August 5, 2011, G8’s common stock was cleared for trading on the Over-the-Counter Bulletin Board under the symbol “GRDH”. Operating Results: Attached hereto are G8’s Quarterly Reports on Form 10-Q for the fiscal quarters ended June 30, 2011 and March 31, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11900 College Blvd Suite 204 Overland Park, Kansas66210 (Address of principal executive offices) (913) 317-8887 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 11, 2011, was 26,802,318. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative andQualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 Part II – Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. DefaultsUpon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS (A Development Stage Company) Condensed Balance Sheets June 30, December 31, (Audited) Assets Current assets: Cash $ $ Prepaid expenses Total current assets Patent, net of accumulation amortization of $1,075 and $817 as of June 30, 2011 and December 31, 2010 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Total current liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares Authorized; issued and outstanding of 26,802,318 at June 30, 2011 and December 31, 2010, respectively Paid in Capital Retained deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the condensed financial statements. 1 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Statements of Operations The Three Months Ended The Six Months Ended (Inception) to June 30, June 30, June 30, Revenue $
